Mr. Justice Paxson
delivered the opinion of the court January 5th, 1885.
That this case is not free from difficulty may be inferred from the fact that of our own motion we ordered a re-argument. In its consideration we have not been aided by the court below, no opinion having been delivered by the learned judge *452"who decided tbe case. We have bad occasion to criticise the practice of sending up cases in equity without an opinion, and in several instances in which a mere pro forma decree had been entered, we denied a hearing here, and sent the case back that it might be argued before, and properly considered by, the court below. A decree without an opinion gives us no ciue to the reasonings or the principles which induced the decision, and we are thus deprived of the aid which we are entitled to receive from the learned and able judges of the Common Pleas. Without a careful examination of an equity case by the court below, and the expression of its views in writing, we might as well, for all practical purposes, hear the case directly upon exceptions to the report of the Master, and thus perforin the double duty of common pleas and appellate judges.. The vast volume of business which now passes through this court, greatly exceeding what it was only a decade ago, renders these remarks necessary.
The bill sets out a parol partition between the heirs of Robert R. Ray, deceased, late of the city of Allegheny, by means of which David E. Ray, one of the heirs, received two houses and lots, Nos. 28 and 30 North Diamond street, at a valuation of $5,000. This was alleged to have been double the value of his share, and the allegation was that he was to hold one of the houses in trust for the other heirs, and when sold the proceeds were to be divided among them so as to equalize the shares. And as a part of said trust, the rents of one of said houses until sold were to be paid to the widow of said Robert R. Ray on account of her dower generally in the estate. This brief statement of the trust is believed to be sufficient to an understanding of the case. It is proper to say, however, that no declaration of said trust was made in writing at the time the partition took place. David E. Ray having died seised of both houses, this bill was filed by the widow and heirs of Robert E. Ray against his administrator, and against the guardian of his minor child, for the purpose of having the trust declared, and to procure a decree against said guardian to sell the property in execution of the trust. The court below granted the prayer of the bill, from which decree the guardian has taken this appeal.
The complainants below are met at the threshold of their case by the Act of 22d April, 1856, which is in these words: “ All declarations or creations of trusts or confidences of anjr lands, tenements or hereditaments, and all grants or assignments thereof, shall be manifested by writing, signed by the party holding the title thereof, or by his last will in writing, or else to be void.”
To avoid this difficulty, the complainants produce two *453letters of David E. Ray, one written to bis brother, Robert Ray, Jr., under date of October 13th, 1879, and the other, written by said David E. Ray. to his brother, George W. Ray, under date of January 3d, 1879. These letters, with the deed, absolute upon its face, for the consideration of one dollar, by which the heirs conveyed these two houses to David E. Ray, constitute the only evidence in writing to sustain the alleged trust. And as the deed, as before stated, is absolute upon its face, and therefore contradicts the alleged trust, we are thrown back upon the two letters in question. Upon them alone the trust must stand or fall.
It is evident they are not the kind of declarations, “signed by the party holding the legal title,” as were contemplated by the Act of 1856. They are private letters, written upon other subjects, and with no such object in view. Yet if they contain such a clear admission of the trust, its object, and the parties for whose benefit it is held, as to enable a chancellor to make a decree enforcing it, we might feel it our duty to declare the trust.
Is there such a clear admission ? The first letter contains, inter alia, the following: “You understand very well, when I accepted the Diamond street property, that it was to be held by me, and on being sold, over and above what my interest would be in the same, was to be divided pro rata, and not until that time. It is evident to my mind that I do not enjoy the respect, confidence or brotherly affection of the family (with one exception) and to loan any money under such circumstances would be considered hazardous, and to advance on account of your interest in the property, I do not consider the proper thing to do for the reasons above stated.”
The second letter contained the following passages: “ As you are aware, there will not be any money coming to you, or any of the rest of them, on account of rents from the houses that I have, as only one half of that is mine, and the rest is withheld on account of claim to which mother is entitled as dower and due by each of us.The improvements which I put on the house when I went into it still remain and have become your property, for which I was not compensated, and they amount to about $200, consisting of kitchen addition, gas fixtures, grates, &c. In selling the estate, according to law, I am entitled to over $500 for which I have not received anything and I can claim it and get it, or give you all the benefit of not claiming it. If you insist on this claim you can see Bird, and after deducting the amount which I have specified, $200, he will pay you the difference and you give him a receipt in full and end the matter.”
The letters to David E. Ray, and to which the letters con*454taining die above extracts are replies, are not given. We are unable, therefore, to gain any light as to their meaning from that source.
It is obvious that since the Act of 1856 a trust cannot be set up by oral testimony. It was said by Mr. Justice STRONG in Barnet v. Dougherty, 8 Casey, at page 372: “The plain meaning of the enactment is that a trust in land can now be proved- in no other way than by writing.” This language was of course used in reference to express trusts, and not to trusts which “ arise or result by implication or construction of law,” which are expressly excepted out of the Act by the proviso to the fourth section. See P. L. 1856, p. 583.
Do the two letters, taken together, constitute such a writing as will take the case out of the prohibition of the statute? It must be conceded that they contain an admission of the existence of a trust. But what trust? Who are the cestuis que tfustent? And how, and in what proportions do they take? One of the letters speaks of selling the property and dividing the proceeds pro rata. But between whom? Just here is the pinch of the appellee’s case. For it is in vain that we look to the letters for an answer to these questions. To obtain it we must go outside the letters and supply tlie omissions by oral testimony. The appellees refer with confidence to the partition to show that the trust is in favor of the heirs of Robert R. Ray; that the allotment to Robert Ray was double in value the share of the other heirs. But all this appears by oral testimony, and the facts which the Master reports as agreed upon only meet a portion of the difficulty. There is nothing in the facts admitted to raise and define the trust. It is but necessary to read the report of the learned Master to see that he was compelled to rely to a considerable extent upon oral testimony to reach his conclusions. And we can safely say that no decree could be made by a Chancellor without such aid. It would be a decree composed of a species of judicial mosaic work, written evidence -alternating with oral testimony. It needs but a moment’s reflection to see that if we allow this we would seriously impair the Act of 1856. This we are unwilling to do. There never was a time when it was more the duty of the courts to sustain that Act in all its integrity than it is now. The law of evidence as it exists in this state affords great facilities for attempts to set up parol trusts, and the facilities furnish the temptation. The Act of 1856 is the only obstacle in the way, and if that Act should be undermined by judicial construction the result cannot fail to be disastrous.
We regard the true intent and meaning of the Act of 1856 to be, that when a trust is set up, the written evidence *455thereof, signed by the party holding the legal title, should contain within itself all that is necessary to enable a Chancellor to declare the trust, and make a decree in favor of the beneficiaries, and that oral evidence cannot be introduced to supply any missing links in the chain of testimony. Tested by this rule we are of opinion the plaintiffs below have no case.
The decree is reversed and the bill dismissed at the costs of the appellees.